USDC IN/ND case 2:18-cr-00033-PPS-JEM document 64 filed 01/25/19 page 1 of 6


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                         HAMMOND DIVISION

UNITED STATES OF AMERICA            )
                                    )
      v.                            )      2:18-cr-33 PPS/JEM
                                    )
SAMANTHA ELHASSANI                  )

   GOVERNMENT’S REPLY TO DEFENDANT’S RESPONSE TO
GOVERNMENT’S STATEMENT OF LAW AND OVERVIEW OF CIPA,
 AND OBJECTION TO SECRET EX PARTE CIPA LITIGATION OF
FOURTH AMENDMENT SUPPRESSION ISSUES AND MOTION FOR
          DISCLOSURE TO CLEARED COUNSEL

      This matter is scheduled for a hearing on January 28, 2019, for a

continuation of Section 2 proceedings under the Classified Information

Procedures Act, Title 18, United States Code, Appendix III (“CIPA”). On

August 2 and October 26, 2018, the Government filed memoranda of law [DE

21 & 47], which provided general overviews of CIPA procedures. The

Government has stated that it intends to file a motion under CIPA Section 4,

whereby it may seek to delete information from discovery or substitute its

form. See 18 U.S.C. app. 3 § 4.

      From the Government’s perspective, the only outstanding issue that

needs to be addressed at the CIPA Section 2 stage is for the Court to set a

deadline for the Government to file its Section 4 motion. Given the substantial

volume of information at issue and the time and resources needed to complete

the motion, the Government requests that it be permitted until May 3, 2019,
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 64 filed 01/25/19 page 2 of 6


to file its Section 4 motion. The proposed May 3 deadline will give the

Government sufficient time to complete the anticipated voluminous filing,

while exercising diligence, and provide ample time for the Court to resolve any

issues well in advance of the January 6, 2020 trial date without any prejudice

to Defendant.

      On January 7, 2019, Defendant filed a lengthy brief styled “Defendant’s

Response to Government’s Statement of Law and Overview of CIPA, and

Objection to Secret Ex Parte CIPA Litigation of Fourth Amendment

Suppression Issues and Motion for Disclosure to Cleared Counsel.” DE 59.

Many of the issues raised in Defendant’s brief do not apply to this case. To

simplify matters and prevent confusion, Government will briefly address two

issues.

I.    The Government Does Not Intend to Use Classified Information.

      Defendant appears to be under the mistaken impression that “this case

will involve classified information both before and during trial.” Def. Br. at 1.

Accordingly, much Defendant’s brief focuses on a misapplied concern that the

Government will seek to litigate Fourth Amendment suppression issues

relating to classified information in ex parte proceedings. To be clear, the

Government does not intend to use any classified information at trial, either

directly or indirectly. The Government plans to produce most if not all

available Rule 16 discoverable material before filing its CIPA Section 4 motion.

                                       2
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 64 filed 01/25/19 page 3 of 6


There will be no need to for the Court to resolve any Fourth Amendment

suppression issues outside the presence of defense counsel.

II.   Ex Parte Proceedings with the Government and Defense Counsel
      May Be Necessary to Evaluate Whether Classified Information
      Must Be Disclosed to Defense Counsel.

      Defendant has repeatedly objected to the use of ex parte proceedings in

this case. While ex parte proceedings are ordinarily disfavored, they are

routinely and unavoidably used in cases involving classified information. See

United States v. Klimavicius-Viloria, 144 F.3d 1249, 1261 (9th Cir. 1998). In

this case, the Government anticipates that ex parte proceedings will likely be

necessary to resolve the Government’s anticipated CIPA Section 4 motion.

      During the Section 4 phase of the CIPA proceedings, the Government

may ask the Court for permission to delete or withhold classified information

from discovery or permit the Government to produce information in a

substitute format that protects the original source of the information in a

manner that avoids harm to national security without prejudicing the

defendant. See 18 U.S.C. app. 3 § 4. One of the issues courts must evaluate is

whether the information sought to be withheld would be “relevant and helpful”

to the defense. United States v. Turner, 2014 WL 3905873, at *2 (N.D. Ill. July

29, 2014); United States v. Aref, 533 F.3d 72, 79-80 (2d Cir. 2008).

      Because the purpose of a CIPA Section 4 motion is to determine whether

classified information may be withheld from the defense, ex parte proceedings

                                       3
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 64 filed 01/25/19 page 4 of 6


are often necessary as a practical matter. With respect to the written CIPA

Section 4 motion, “[b]oth CIPA Section 4 and Rule 16(d)(1) authorize ex parte

submissions.” See Aref, 533 F.3d at 81. Likewise, when courts require further

hearings to resolve discovery issues regarding classified information, they

routinely utilize ex parte hearings. See, e.g., Aref, 533 F.3d at 81 (“When the

government is seeking to withhold classified information from the defendant,

an adversary hearing with defense knowledge would defeat the very purpose

of the discovery rules.”) (quoting H.R. Rep. 96-831, pt. 1, at 27 n.22); see also

United States v. Amawi, 695 F.3d 457, 472 (6th Cir. 2012) (“The purpose of

CIPA is to provide a means for the courts to oversee the government’s authority

to delete evidence from discovery. To permit defense counsel to participate in

such a hearing would frustrate the aim of CIPA.”); United States v. Sedaghaty,

728 F.3d 885, 908-09 (9th Cir. 2013) (“[Defendant’s] broadside challenge to the

in camera and ex parte proceedings is a battle already lost in the federal

courts.”) (citing Klimavicius-Viloria, 144 F.3d at 1261). The use of ex parte

proceedings does not need to be a one-sided process. To aid the Court in

deciding what may be “relevant and helpful” to the defense, the Court may

permit defense counsel to meet with the Court ex parte to discuss their theory

of the case. The Government would certainly have no objection to that.

      Defense counsel objects wholesale to the use of ex parte proceedings but

does not offer a realistic alternative. The fact that defense counsel has security

                                        4
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 64 filed 01/25/19 page 5 of 6


clearances does not entitle them to an adversary CIPA Section 4 hearing. See

United States v. Zazi, 2011 WL 2532903, at *2-3 (E.D.N.Y. June 24, 2011);

Amawi, 695 F.3d at 473 (“The possession of a security clearance only becomes

relevant after the district court determines, in accordance with section 4, that

any classified information is discoverable.”); United States v. Libby, 429 F.

Supp.2d 18, 24 n. 8 (D.D.C. 2006) (“It is axiomatic that even if the defendant

and his attorneys had been granted the highest level of security clearances,

that fact alone would not entitle them to access to every piece of classified

information this country possesses.”). Moreover, at least two courts have

rejected the argument by Defendant’s counsel [Def. Br. at 22] that they should

be entitled to disclosure of the Government’s Section 4 motion or the legal

arguments supporting the motion. See United States v. Al-Jayab, 16-cr-181

(N.D. Ill, June 28, 2018), attached as DE 47-1, p. 10, United States v.

Mohammed, 2017 WL 2568834, at *2-3 (N.D. Ohio, June 13, 2017).



                                    Respectfully submitted,

                                    THOMAS L. KIRSCH, II
                                    United States Attorney

                                    /s/ Abizer Zanzi
                                    ________________________________
                                    Abizer Zanzi
                                    Assistant United States Attorney



                                       5
USDC IN/ND case 2:18-cr-00033-PPS-JEM document 64 filed 01/25/19 page 6 of 6


                        CERTIFICATE OF SERVICE

      I hereby certify that on January 25, 2019, I caused a copy of the
foregoing to be served by electronic filing on the defendant’s attorneys of
record:

            Thomas A. Durkin
            Joshua G. Herman

                                     /s/ Abizer Zanzi
                                     ________________________________
                                     ABIZER ZANZI
                                     Assistant United States Attorney
                                     5400 Federal Plaza, Suite 1500
                                     Hammond, IN 46320




                                       6
